Citation Nr: 0028351	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected residuals of a tear of the left Achilles 
tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of left Achilles tendon tear effective from July 1, 
1996, the day after the appellant's separation from service, 
and assigned a noncompensable rating.  In February 1998, the 
appellant was awarded an increased evaluation for his 
service-connected residuals of left Achilles tendon tear with 
atrophy of the left triceps surae muscles, from zero to 10 
percent disabling, effective July 1, 1996.  Because he 
continues to disagree with the current rating assigned, the 
claim of to increased rating above 10 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for correct disposition of this 
claim.

2.  Since July 1996, the appellant's service-connected 
residuals of a tear of the left Achilles tendon have been 
manifested by atrophy of the left triceps surae muscles, 
complaints of pain, reduced strength and endurance, and 
flare-ups, but the atrophy is slight, no pain was noted on 
examinations and, despite flare-ups, he is able to walk and 
occasionally run several miles.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected residuals of a tear of the left 
Achilles tendon have not been met at any time since July 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 4.40; 4.55; 4.56; 4.71a, 
4.73, Diagnostic Codes 5003, 5024, 5271, 5311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the appellant ruptured 
his left Achilles tendon while playing basketball on October 
14, 1990, which was placed in a non-weight bearing cast for 
eight weeks.  His gastrocnemius and soleus muscles atrophied 
markedly.  The appellant underwent extensive physical 
therapy.  His March 1996 retirement physical examination 
contained no abnormal findings regarding his left leg.

At a December 1996 VA muscles examination, the appellant 
reported that he had torn his left Achilles tendon in 1990.  
He stated that his leg had been immobilized for approximately 
nine months.  He reported that, since he had come out of the 
cast, he had had persistent pain about distal medial aspect 
of the lower leg and the medial aspect of the hindfoot.  The 
examiner noted that the appellant ambulated without any list 
or limp and had no pain with walking or coming to a standing 
position.  The examiner noted obvious atrophy of the 
gastrosoleus complex.  The distal Achilles tendon was easily 
palpated throughout its course with no obvious gaps or 
defects.  The appellant came to a toe standing position 
without difficulty.  His strength appeared to be excellent to 
ankle dorsiflexion, ankle inversion, and ankle eversion.  
There was no tenderness to examination.  The appellant was 
neurovascularly intact distally.  X-ray examination showed no 
deformity or signs of instability.  The examiner diagnosed 
left Achilles tendon rupture, treated nonsurgically with 
residual pain and atrophy.  The examiner noted that the 
appellant's reported pain was not present on examination.  
The examiner opined that, given the marked atrophy of the 
triceps surae on the left, the appellant's pain was more than 
likely related to muscular fatigue.

In September 1997 the appellant was examined by a Dr. W. 
Jamaleddine.  The appellant complained of pain in the left 
Achilles and posterior heel area.  The appellant stated that 
the pain had been intermittent since an injury in 1990.  He 
explained that the onset of episodes of pain was 
unpredictable.  He added that he was able to walk and 
occasionally run several miles but that episodes of 
incapacitating pain could be triggered by only minimal 
motion.  Dr. Jamaleddine noted that the appellant was not in 
pain at the time of the examination.  Palpation of the left 
heel and ankle area revealed normal range of motion.  There 
was no tenderness.  Dr. Jamaleddine noted slight left 
gastrocnemius muscle atrophy, which he described as 
"subtle."  Sensation was intact.  Strength was +4/5 - 5/5 
on plantar flexion.  Dr. Jamaleddine diagnosed history of 
ruptured left Achilles tendon with persistent pain.  He 
opined that the appellant's symptoms were consistent with 
tendonitis or tenosynovitis.  He added that the appellant's 
disability might be permanent, although he could function 
normally between the episodes.  He stated that the disability 
would pose a difficulty in future employment because of the 
need for intermittent loss of time from work during flare-
ups.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his residuals of a tear of the left Achilles 
tendon.  Therefore, his claim continues to be well grounded 
as long as the rating schedule provides a higher rating for 
the service-connected condition.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided an appropriate VA examination 
to the appellant.  There is no evidence indicating that there 
has been a material change in the severity of his residuals 
of a left Achilles tendon tear since he was last examined, 
and sufficient evidence is of record to rate the service-
connected disability properly.  There is no indication of 
relevant private or VA treatment records that the RO failed 
to obtain.  Accordingly, no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The appellant has disagreed with the original disability 
rating of 10 percent assigned for residuals of a tear of the 
left Achilles tendon.  There is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC and supplemental statement of the case (SSOC) 
provided to the appellant have identified the issue on appeal 
as evaluation for status post repair ruptured left Achilles 
tendon and evaluation of postoperative residuals of left 
Achilles tendon tear with atrophy of the left triceps surae 
muscle respectively.  Throughout the course of this appeal, 
the RO has evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected disability.  In the SOC, the RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The appellant has been provided appropriate 
notice of the pertinent laws and regulations and has had his 
claim of disagreement with the original rating properly 
considered based on all the evidence of record.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected residuals of a 
left Achilles tendon tear.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).

Regarding musculoskeletal disabilities, such as the 
appellant's residuals of a tear of the left Achilles tendon, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (1999); see 
also DeLuca, 8 Vet. App. 202.

VA regulations provide specific guidance on evaluating muscle 
injuries.  The VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected muscle disabilities was changed during the course 
of the veteran's appeal.  Compare 38 C.F.R. §§ 4.47, 4.48, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (1996), with 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Code 5311 (1999).  However, the Board notes 
that the changes were organizational in nature and not 
substantive.  The specific rating criteria remains 
essentially unchanged; therefore, the appellant will not be 
prejudiced by the Board's review of his claim on appeal.

The appellant's service-connected residuals of a tear of the 
left Achilles tendon are currently evaluated as 10 percent 
disabling under Diagnostic Code 5311-5271.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  The hyphenated 
diagnostic code in this case indicates that an injury to 
muscle group XI under Diagnostic Code 5311 is the service-
connected disorder, and limitation of motion of the ankle 
under Diagnostic Code 5271 is a residual condition.

Under Diagnostic Code 5311, impairment of Muscle Group XI 
warrants a noncompensable rating when slight, a 10 percent 
rating when moderate, a 20 percent rating when moderately 
severe, and a maximum rating of 30 percent when severe.  38 
C.F.R. § 4.73, Diagnostic Code 5311 (1999).  Muscle Group XI 
includes the triceps surae muscles, which consist of the 
gastrocnemius and soleus muscles.  Although marked atrophy of 
the appellant's triceps surae muscles was noted at the 
December 1996 VA examination and slight atrophy of the 
appellant's triceps surae muscles was noted by Dr. 
Jamaleddine in September 1997, the impairment to this muscle 
group is not more than the moderate limitation contemplated 
by the assigned 10 percent disability evaluation.  See 
38 C.F.R. § 4.56(d) (1999).  In December 1996 the appellant 
ambulated without a list or a limp.  He was able to come to a 
toe standing position without difficulty.  His strength was 
excellent for ankle dorsiflexion, inversion, and eversion.  
He was neurovascularly intact.  In September 1997 the 
appellant reported that he was generally able to walk or run 
several miles.  Sensation was intact.  His strength on 
plantar flexion was at least +4/5.

Under Diagnostic Code 5271, a 10 percent disability rating is 
assigned for moderate limited motion of the ankle.  The 
highest assignable rating of 20 percent contemplates marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  The regulations define normal 
range of motion for the ankle as dorsiflexion from zero to 20 
degrees and plantar flexion from zero to 45 degrees.  38 
C.F.R. § 4.71, Plate II (1999).  Although the appellant is 
rated as 10 percent disabled based on moderate limitation of 
motion, neither the December 1996 VA examination nor the 
September 1997 examination by Dr. Jamaleddine revealed any 
limitation of motion of the appellant's left ankle.  Dr. 
Jamaleddine noted specifically that the appellant had normal 
range of motion of his left ankle.  Because the appellant 
does not show even moderate limitation of motion of his left 
ankle, a 20 percent disability rating based upon marked 
limitation of motion is clearly not warranted.  Dr. 
Jamaleddine compared the appellant's left ankle disability to 
tendonitis or tenosynovitis.  Tenosynovitis, under Diagnostic 
Code 5024, is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024 (1999).  As noted, however, 
limitation of motion is not shown.  Nevertheless, the 10 
percent rating assigned to the appellant's left ankle 
disability is justified for functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint, 
as articulated in DeLuca, based upon the intermittent 
muscular fatigue noted at the VA examination and the 
intermittent incapacitating episodes noted by Dr. 
Jamaleddine.

Considering the medical evidence as a whole and granting the 
appellant the benefit of the doubt, the Board finds that the 
appellant is not entitled to a disability evaluation higher 
than 10 percent under any applicable diagnostic code.  The 
Board notes that disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, and the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 4.40; 
4.55; 4.56; 4.71a, 4.73; Diagnostic Codes 5003, 5024, 5271, 
5311 (1999).


ORDER

A disability rating higher than 10 percent for residuals of a 
tear of the left Achilles tendon is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 


